J-S70029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
             v.                            :
                                           :
                                           :
RONALD A. SCOTT                            :
                                           :
                   Appellant               :    No. 610 MDA 2017

                Appeal from the PCRA Order March 20, 2017
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0000295-2009,
            CP-36-CR-0000734-2010, CP-36-CR-0000736-2010,
            CP-36-CR-0000739-2010, CP-36-CR-0000752-2010,
            CP-36-CR-0001859-2013, CP-36-CR-0002081-2013,
            CP-36-CR-0002083-2013, CP-36-CR-0002085-2013,
            CP-36-CR-0002088-2013, CP-36-CR-0002229-2013,
            CP-36-CR-0003563-2014, CP-36-CR-0003573-2014,
            CP-36-CR-0003693-2014, CP-36-CR-0003795-2014,
            CP-36-CR-0003796-2014, CP-36-CR-0003799-2014,
            CP-36-CR-0003805-2014, CP-36-CR-0004108-2014,
            CP-36-CR-0004544-2014, CP-36-CR-0004636-2009,
                          CP-36-CR-0005578-2012


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY SHOGAN, J.:                         FILED DECEMBER 08, 2017

      Ronald A. Scott (“Appellant”) appeals from the March 20, 2017 order

denying his petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541–9546.         In addition, Appellant’s counsel has

filed a motion to withdraw as counsel and a no-merit letter pursuant to

Commonwealth        v.    Turner,    544       A.2d   927   (Pa.   1988),   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1998) (en banc).
J-S70029-17


After careful review, we grant counsel’s motion to withdraw and affirm the

order of the PCRA court.

     In its Pa.R.A.P. 1925(a) opinion to this Court, the PCRA court detailed

the history of this case, which stems from Appellant’s drug use and repeated

parole and probation violations. In summary, Appellant entered guilty pleas

on May 22, 2013, and January 27, 2015. Thereafter, on April 2, 2015:

     [Appellant] was sentenced on the 2012–2013 charges pursuant
     to his termination from Drug Court. He also stood for sentencing
     on the 2009–2010 PV convictions that were brought under the
     supervision of Drug Court, as well as the new charges from
     2014. [Appellant] received an aggregate sentence of 15 to 30
     years’ [sic] incarceration, plus costs and restitution.    (N.T.,
     Sentencing at 21–22.) [Appellant] was given a Recidivism Risk
     Reductive Incentive (RRRI) sentence of 12-1/2 years, as he was
     RRRI eligible as to all offenses. See 61 Pa.C.S.A. §§ 4501–4512.

PCRA Court Opinion, 3/20/17, at 4–5 (footnote omitted). Appellant filed a

post-sentence motion challenging the discretionary aspects of his sentence,

which the trial court denied by order dated April 24, 2015. Appellant filed a

timely notice of appeal. This Court affirmed the judgment of sentence, and

the Pennsylvania Supreme Court denied his petition for allowance of appeal.

Commonwealth v. Scott, 144 A.3d 199, 781 MDA 2015 (Pa. Super. 2016),

appeal denied, 145 A.3d 164 (Pa. 2016).

     Appellant timely filed a pro se PCRA petition on September 14, 2016,

challenging trial counsel’s assistance. PCRA counsel was appointed, and he

filed an amended petition on December 13, 2016, renewing Appellant’s

ineffective assistance of counsel (“IAC”) claims. The Commonwealth filed a


                                    -2-
J-S70029-17


response, the PCRA court conducted an evidentiary hearing, and the parties

filed briefs. On March 20, 2017, the PCRA court denied Appellant’s petition.

This appeal followed.   Appellant and the PCRA court have complied with

Pa.R.A.P. 1925.

      On July 26, 2017, PCRA counsel filed with this Court a motion to

withdraw and a Turner/Finley letter.           In the letter, counsel advised

Appellant that he could represent himself or that he could retain private

counsel.   However, the letter erroneously stated that these rights were

conditioned   upon   this   Court   granting   counsel   leave   to   withdraw.

Consequently, in an abundance of caution, on July 27, 2017, this Court

issued an order directing that Appellant be permitted to file a response to

counsel’s Turner/Finley “no merit” letter, either pro se or by privately

retained counsel, within thirty days of the date of that order. Appellant filed

a pro se response with this Court on September 15, 2017.

      Prior to addressing the merits of Appellant’s claims on appeal, we must

ascertain whether counsel has fulfilled the procedural requirements for

withdrawing his representation.     Commonwealth v. Daniels, 947 A.2d

795, 797 (Pa. Super. 2008). This Court has listed the following conditions to

be met by counsel in seeking to withdraw in a collateral appeal:

      Counsel petitioning to withdraw from PCRA representation must
      proceed ... under [Turner, supra and Finley, supra and] ...
      must review the case zealously. Turner/Finley counsel must
      then submit a “no-merit” letter to the trial court, or brief on
      appeal to this Court, detailing the nature and extent of counsel’s
      diligent review of the case, listing the issues which petitioner

                                     -3-
J-S70029-17


      wants to have reviewed, explaining why and how those issues
      lack merit, and requesting permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed
      pro se or by new counsel.

                                   * * *

      [W]here counsel submits a petition and no-merit letter that ...
      satisfy the technical demands of Turner/Finley, the court—trial
      court or this Court—must then conduct its own review of the
      merits of the case. If the court agrees with counsel that the
      claims are without merit, the court will permit counsel to
      withdraw and deny relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012) (citation

omitted) (brackets in original).

      In the present case, counsel complied with the requirements for

withdrawal from a collateral appeal.    In the motion filed with this Court,

counsel alleged that he thoroughly reviewed the case, evaluated the issues,

conducted an independent review of the record, and concluded there were

no issues of merit. Counsel also listed the issues relevant to this appeal in

his no-merit letter and explained why the appeal is without merit.         In

addition, counsel averred that he sent Appellant a copy of the motion to

withdraw and the no-merit letter. Thus, we will allow counsel to withdraw if,

after our review, we conclude that the issues presented lack merit.

      PCRA counsel presents the following claims on behalf of Appellant:

      1. Counsel was ineffective for not seeking a plea agreement;




                                    -4-
J-S70029-17


      2. Counsel was ineffective for coercing [Appellant] to plead
         guilty;

      3. Counsel was ineffective by failing to show any interest in
         [Appellant’s] case, thus conveying to [Appellant] that his
         situation was hopeless and that he [had] no choice other than
         to plead guilty.

Turner/Finley Letter at unnumbered 6. In addition, in his pro se response

filed with this Court, Appellant asserts that PCRA counsel was ineffective for

failing to independently review or raise the claims Appellant included in his

pro se PCRA petition: (1) counsel’s failure to present a viable defense; (2)

counsel’s failure to investigate the case; (3) counsel’s failure to properly

consult with [Appellant] concerning the case; and (4) the Commonwealth’s

lack of jurisdiction “to Arrest, Charge, or Convict [Appellant] of any Crime

under its present Constitution.” Response to Order, 9/15/17, at 1–2.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”   Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super.

2014) (en banc)). This Court is limited to determining whether the evidence

of record supports the conclusions of the PCRA court and whether the ruling

is free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that

are supported in the record and will not disturb them unless they have no

support in the certified record.   Commonwealth v. Rigg, 84 A.3d 1080,


                                     -5-
J-S70029-17


1084 (Pa. Super. 2014). Furthermore, our Supreme Court has long stated

that in order to succeed on a claim of ineffective assistance of counsel, an

appellant must demonstrate (1) that the underlying claim is of arguable

merit; (2) that counsel’s performance lacked a reasonable basis; and (3)

that   the   ineffectiveness     of   counsel    caused   the   appellant    prejudice.

Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001).

       We have reviewed the parties’ filings, the relevant law, the certified

record before us on appeal, and the thorough opinion of the PCRA court

dated March 20, 2017.           We conclude that each IAC claim raised in the

amended petition lacks merit and the PCRA court’s well-crafted opinion

adequately addresses those claims. Accordingly, we affirm on the basis of

the PCRA court’s opinion and adopt its reasoning as our own.1

       As for the IAC claims Appellant raised in his pro se petition and

reiterated in his response to this Court, we observe that Appellant’s

argument amounts to mere allegations of PCRA counsel’s ineffective

assistance     and     lacks    any     discussion   of   the    three      prongs   of

ineffective assistance set forth in Pierce. As we have often stated, claims of

ineffective assistance of counsel are not self-proving.         Commonwealth v.

Wharton, 811 A.2d 978, 986 (Pa. 2002).               “[A] post-conviction petitioner

must, at a minimum, present argumentation relative to each layer of
____________________________________________


1 The parties are directed to attach a copy of the March 20, 2017 opinion in
the event of further proceedings in this matter.



                                           -6-
J-S70029-17


ineffective assistance, on all three prongs of the ineffectiveness standard....”

Commonwealth v. D’Amato, 856 A.2d 806, 812 (Pa. 2004).                     “[A]n

underdeveloped argument, which fails to meaningfully discuss and apply the

standard governing the review of ineffectiveness claims, simply does not

satisfy Appellant’s burden of establishing that he is entitled to relief.”

Commonwealth v. Bracey, 795 A.2d 935, 940 n. 4 (Pa. 2001).

Accordingly, Appellant’s undeveloped claim of PCRA counsel’s ineffective

assistance fails.

      Appellant’s claim that the Commonwealth lacked jurisdiction to

prosecute him also fails. Appellant’s arrests, charges, and convictions stem

from his multiple violations of the Pennsylvania Crimes Code.        Thus, the

Commonwealth had the authority to prosecute Appellant.         See 18 Pa.C.S.

§ 102(a)(1) (“[A]    person may be       convicted under     the   law   of this

Commonwealth of an offense committed by his own conduct . . . for which

he is legally accountable if . . . the conduct which is an element of the

offense or the result which is such an element occurs within this

Commonwealth. . .”).

      Motion to withdraw as counsel granted. Order affirmed.




                                     -7-
J-S70029-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2017




                          -8-
                                                                                Circulated 11/09/2017 11:59 AM




     IN   THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                                         CRIMINAL

COMMONWEALTH OF PENNSYLVANIA                     :   Nos. 0295-2009, 4636-2009, 0734-2010,
                                                           0736-2010, 0739-201 0752-2010,
                                                           5578-2012, 1859-2013, 2081-2013,
                        v.                                 2083-2013, 2085-2013; 2088-2013,
                                                         ;`2229-2013, 3563-2014'13573-2014,,
                                                         V3693-2014, 3795-2014, 3796-2014,
                                                           3799-2014, 3805-2014, 4108-2014,
      RONALD ANDREW SCOTT, JR.                             4544-2014


                                          OPINION

BY:        ASHWORTH, J., MARCH 20, 2017


            Ronald Andrew Scott, Jr., has filed an amended petition pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-46. For the reasons set forth

below, this amended petition will be denied following a hearing.


I.         Procedural Background                                                       ti
                                                                                       cz)
                                                                                (-)
                                                                                C3     31x.


           The relevant facts and procedural history may be summarized as    foll*s.
2012 and 2013, Scott was charged with criminal offenses at the following thtketh:

5578-2012 (theft of a motor vehicle); 1859-2013 (theft by deception); 2081-2013

(forgery (two counts), access device fraud (two counts)); 2083-2013 (forgery, access

device fraud, theft by unlawful taking); 2085-2013 (forgery, access device fraud (two

counts), theft by unlawful taking); and 2088-2013 (forgery, access device fraud, theft by

unlawful taking) (the 2012-2013 convictions). Scott applied for acceptance into the
 Lancaster County Court of Common Pleas Adult Drug Court Program.' After

 completion of a drug and alcohol assessment and review by the Drug Court Team,

 Scott was accepted into the Drug Court Program and received a notice to appear

 before the undersigned to enter     a   guilty plea to the 2012-2013 charges and commence

 participation. Accordingly, on May 21, 2013, as part of his acceptance into Drug Court,

 Scott entered a plea of guilty to all of the charges at the above -referenced docket

 numbers. Sentencing was deferred pending Scott's successful completion of the

treatment court.

        At the same time, Scott also appeared before this Court for        a   parole and

probation violation hearing on the following dockets: 0295-2009 (theft by deception);

4636-2009 (theft by unlawful taking); 0734-2010 (access device fraud); 0736-2010

(access device fraud); 0739-2010 (use of stolen credit cards (12 counts)); and 0752-

2010 (access device fraud (three counts)) (the PV convictions). Scott was found             in


violation of his parole and probation and was recommitted to serve the unexpired

balance of his parole sentences.      It   was further ordered that the periods of probation on




         'The Drug Court Program is a post -plea deferred sentencing program. It provides the
participant an opportunity to pursue treatment for his or her addiction(s), while productively
addressing associated legal problems. Participants have frequent contact with the undersigned
as the Drug Court Judge, with probation officers, and treatment providers. They are required to
complete a Four Phase program culminating with graduation. The Phase program was
designed to be completed in one year. Following graduation, a participant, when appropriate,
may petition the court to have the charges dismissed, and/or reduced or record expunged.
        Participants are expected to complete and participate in numerous pro-social, treatment -
oriented activities. These include AA/NA meetings, group and individual therapy, weekly court
appearances, probation appointments, and urine testing. Participants receive sanctions if they
violate program rules or fail to achieve Phase requirements. Possible violations include missed
appointments, failed or adulterated urine tests, new arrests/charges, and lack of participation in
treatment. Sanctions are imposed relative to the violation, and include demotion in Phase, fines,
curfew restrictions, incarceration, and termination from the Drug Court Program.

                                                  2
each docket remain. Finally, Scott was ordered to successfully complete the Drug

Court Program.

       Scott was paroled on May 21, 2013, to      a   representative of the White Deer Run-

Cove Forge Drug and Alcohol Rehabilitation Center. He completed his treatment there

on June 27, 2013, and entered the Gatehouse for Men the same day.

       On July 16, 2013, Scott pleaded guilty on Docket No. 2229-2013 (access device

fraud (three counts), receiving stolen property), and that docket was also brought into

Drug Court. On August     1,   2013, Scott was unsuccessfully discharged from the

Gatehouse for altering a prescription. Following his discharge from the Gatehouse,

Scott began outpatient treatment at Human Services Associates (HSA) on August 2,

2013. Over the next several months, Scott successfully advanced into Phase Ill of the

Drug Court Program.

       On April 9, 2014, however, Scott tested positive for cocaine and denied use.

The sample was sent to the laboratory and was confirmed positive on April 11, 2014.

Scott further failed to report to an appointment with his probation officer on April 11,
                                                                                   a Drug
2014. A warrant was issued for Scott on April 29, 2014 for failure to report for

Court review hearing. On May 18, 2014, Scott was arrested on new charges, and his

bench warrant, and was placed in the Lancaster County Prison (LCP).

       Scott was released from LCP on June 3, 2014. Scott again missed an

appointment with his probation officer on June 9, 2014. Because Scott failed to report

for a Drug Court review hearing on June     17, 2014, a bench warrant was issued for his


arrest. He was again arrested on warrants for new charges on July 15, 2014.



                                              3
       The new 2014 criminal offenses were lodged at the following dockets: 3563-

2014 (theft by unlawful taking, access device fraud (two counts), forgery); 3573-2014

(theft by unlawful taking, access device fraud (two counts), forgery (five counts)); 3693-

2014 (theft by unlawful taking, access device fraud (two counts)); 3795-2014 (retail

theft); 3796-2014 (access device fraud); 3799-2014 (access device fraud); 3805-2014

(access device fraud); 4108-2014 (access device fraud (two counts), theft of property);

and 4544-2014 (theft by unlawful taking, access device fraud (two counts), forgery (two

counts)) (the 2014 charges). As   a   result of these new criminal charges, Scott was

discharged from the Drug Court Program on August       5,   2014.A capias was filed       on

November 6, 2014, charging Scott with violating his parole and probation by failing to

successfully complete the Drug Court Program.

       On January 27, 2015, Scott pleaded guilty to the 2014 charges. (Notes         of

Testimony (N.T.), Guilty Plea at 25.) At the same time,     a   probation and parole violation

hearing was held on the following dockets: 0295-2009; 4636-2009; 0734-2010; 0736-

2010; 0739-2010; and 0752-2010. At that time, violations were found. (Id. at 26-27.)

Sentencing was deferred pending the completion of a pre -sentence investigation (PSI)

by the Office of Adult Probation and Parole Services. (Id. at 14-15, 25.)

       On April 2, 2015, Scott was sentenced on the 2012-2013 charges pursuant to his

termination from Drug Court. He also stood for sentencing on the 2009-2010 PV

convictions that were brought under the supervision of Drug Court, as well as the new

charges from 2014. Scott received an aggregate sentence of 15 to 30 years'




                                             4
incarceration, plus costs and restitution.2 (N.T., Sentencing at 21-22.) Scott was given

a Recidivism Risk Reductive Incentive (RRRI) sentence of 12-1/2 years, as he was

RRRI eligible as to all offenses. See 61 Pa.C.S.A. §§ 4501-4512.

        On April t3, 2015, Scott filed a timely motion to modify sentence in which he

claimed the sentences, individually, and when considered as an aggregate, constituted

a manifest abuse of discretion and were clearly unreasonable considering the mitigating

circumstances presented at sentencing and in the PSI. By Order dated April 24, 2015,                  I




denied Scott's challenge to the discretionary aspect of his sentence.

        A timely notice of appeal to the Superior Court of Pennsylvania from the

judgment of sentence was filed       on May 4, 2015.3 (See No. 781 MDA 2015.) A three -


judge panel of the Superior Court affirmed the judgment of sentence             in an   unpublished

memorandum filed on March 15, 2016. See Commonwealth v. Scott, 144 A.3d 199,

2016 WL 1033482 (Pa. Super. 2016). Scott's petition for allowance of appeal was




        2Each misdemeanor 3 charge received a sentence of restitution plus costs, with no
period of incarceration. For all of the other offenses, whether they were felony 3s or
misdemeanor ls, Scott received a sentence of one to two years' incarceration in the state
correctional facility. All sentences on each docket were concurrent. Also Docket Nos. 5578-
2012 and 1859-2013 were concurrent to one another, as were Nos. 3795-2014 and 3693-2014,
as well as Nos. 3796-2014, 3799-2014, and 3805-2014, but they were collectively consecutive
to each other and the other dockets. The sentences on the PV convictions at Nos. 0295-2009,
4636-2009, 0734-2010, and 0736-2010 were concurrent to each other but also collectively
consecutive to the other dockets. The remaining dockets were made consecutive. (N.T.,
Sentencing at 17-21.)

        3Pursuant to this Court's directive, Scott furnished a concise statement of matters
complained of on appeal which challenged the discretionary aspect of his sentence in the
following ways: (1) the "Court abused its discretion in giving [Scott] consecutive sentences on
all dockets including his probation/parole violations dockets, while ignoring all mitigating
factors"; (2) the "Court abused its discretion in sentencing [Scott] to an aggregate of 15-30
years in a state correction [sic] institution"; and (3) the "Court erred in sentencing [Scott] outside
of the sentencing guidelines." (See Statement of Errors at         1-3.)

                                                  5
denied by the Supreme Court of Pennsylvania on July 27, 2016. See Commonwealth

v. Scott, 145 A.3d 164 (Pa. 2016). Scott was represented at his January 27, 2015

guilty plea, April   2,   2015 sentencing, and on direct appeal by court -appointed counsel,

Stephen W. Grosh, Esquire.

        On September 14, 2016,4 Scott, acting pro se, filed a time!ys motion for post

conviction collateral relief. In this pleading, Scott challenged the effective assistance of

his trial counsel. Pursuant to Rule 904(A) of the Pennsylvania Rules of Criminal

Procedure, Vincent J. Quinn, Esquire, was appointed to represent Scott on his collateral

claims and was granted leave to file an amended petition.

        On December 13, 2016, an amended motion was filed by PCRA counsel which

raises the following issues: (1) whether plea counsel was ineffective for failing to seek a

plea agreement from the Commonwealth; (2) whether plea counsel coerced Scott to



       4The pleading is deemed filed on the date of mailing, September 14, 2016, rather than
the date of docketing, September 16, 2016, pursuant to the "prisoner mailbox rule." See.
Commonwealth v. Crawford, 17 A.3d 1279, 1281 (Pa. Super. 2011) ("Under the prisoner
mailbox rule, we deem a pro se document filed on the date it is placed in the hands of prison
authorities for mailing.").

       'Pursuant to 42 Pa.C.S.A. § 9545(b), a petition for relief must be filed within one year of
the date the judgment of sentence becomes final. For purposes of the PCRA, "a judgment
becomes final at the conclusion of direct review, including discretionary review in the Supreme
Court of the United States    or at the expiration of time for seeking the review." 42 Pa.C.S.A.
                               .   .


§ 9545(b)(3) (emphasis added). Here, Scott's petition for allowance of appeal was denied by
the Pennsylvania Supreme Court on July 27, 2016. As Scott did not file a petition for writ of
certiorari with the United States Supreme Court, his judgment of sentence became final on
October 25, 2016, when the period for filing a petition expired. See U.S. Sup.Ct. Rule 13, 28
U.S.C.A. (providing "[a] petition for writ of certiorari seeking review of a judgment of a lower
state court that is subject to discretionary review by the state court of last resort is timely when
filed with the Clerk within 90 days after entry of the order denying discretionary review."). See
also Commonwealth v. Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002)(statute of limitations for
filing petition for post conviction relief did not begin to run until defendant's period for filing
petition for certiorari in the United States Supreme Court lapsed). Scott filed his pro se PCRA
petition on September 14, 2016; as a result, it is timely.

                                                 6
 plead guilty by advising Scott that he had no choice other than to plead guilty; and (3)

whether plea counsel expressed little interest in Scott's case, thereby leaving Scott with

the impression that he had no choice other than to plead guilty. (See Amended PCRA

Petition at   1191   16(A), 16(B), and 16(C).) The Commonwealth filed a response to the

amended petition on January 4, 2017, conceding the need for an evidentiary hearing on

these claims. (See Commonwealth's Response to Defendant's Amended PCRA

Petition at if 9.) Accordingly, a hearing was held on February 6, 2017, at which time the

Court heard testimony from Defense Attorney Grosh, Petitioner Scott, and Assistant

District Attorney Cheryl Ondechek. Briefs having been filed by the parties, this matter is

now ripe for disposition.


II.    Eligibility for PCRA Relief


       Initially,    I   note that "[tjhe entry of a guilty plea constitutes a waiver of all defenses

and defects except claims of lack of jurisdiction, invalid guilty plea, and illegal

sentence." Commonwealth v. Kennedy,.868 A.2d 582, 593 (Pa. Super. 2005). Scott

has not challenged the jurisdiction of this Court or the legality of his sentence. Scott

does dispute, however, the validity of his guilty plea.

       "Allegations of ineffectiveness in connection with the entry of           a   guilty plea will

serve as a basis for relief only if the ineffectiveness caused the defendant to enter an

involuntary or unknowing plea." Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa.

Super. 2002) (citation omitted). See also 42 Pa.C.S.A.             §   9543(a)(2)(iii). "Where the

defendant enters his plea on the advice of counsel, the voluntariness of the plea



                                                     7
depends on whether counsel's advice was within the range of competence demanded

of attorneys   in   criminal cases." Id. (citations and internal quotation marks omitted).

       In assessing      the voluntariness of a guilty plea, our Superior Court has noted that

"[t]he law does not require that [the defendant] be pleased with the outcome of his

decision to enter a plea of guilty; rather [a]ll that is required is that [the defendant's]

decision to plead guilty be knowingly, voluntarily and intelligently made."

Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa. Super. 2012) (citations and

internal quotation marks omitted).

       With regard to the voluntariness of a plea, a guilty plea colloquy
       must affirmatively demonstrate the defendant understood what the
       plea connoted and its consequences. Once the defendant has
       entered a guilty plea, it is presumed that he was aware of what he
       was doing, and the burden of proving involuntariness is upon him.

Commonwealth v. Willis, 68 A.3d 997, 1002 (Pa. Super. 2013) (citations and internal

quotation marks omitted).

       In   determining whether a defendant entered into a plea of guilty knowingly,

voluntarily and intelligently, the PCRA court "is free to consider the totality of the

circumstances surrounding the plea,        ...   including, but not limited to, transcripts from

other proceedings, 'off-the-record' communications with counsel, and written plea

agreements." Commonwealth v. Allen, 557 Pa. 135, 146-47, 732 A.2d 582, 588-89

(1999). Moreover,       la] defendant is   bound by the statements made during the plea

colloquy, and   a   defendant may not later offer reasons for withdrawing the plea that

contradict statements made when he pled." Brown, 48 A.3d at 1277.




                                                   8
       Discussion


       Scott claims his defense counsel unlawfully induced him to enter into a plea. In

support of this argument, he avers that: (1) Attorney Grosh failed to seek a plea

agreement with the Commonwealth; (2) Attorney Grosh coerced Scott to plead guilty by

advising Scott that he had no choice other than to plead; and (3) Attorney Grosh

expressed little interest in his case, thereby leaving Scott with the impression that he

had no choice other than to plead guilty to the new 2014 charges.6 (See Amended

PCRA Petition at 111 16(A), 16(B), and 16(C).) For the reasons that follow, Scott's

claims of ineffective assistance of counsel must fail.

       Attorney Grosh testified first at the evidentiary hearing. He explained that

approximately 50 percent of his practice is criminal work. (N.T., Evidentiary Hearing at

14.) During his 14 years as a criminal defense attorney, Attorney Grosh has

represented well over one hundred defendants through the plea and sentencing

process. (Id.) Prior to starting his own private practice, Attorney Grosh worked in the

Public Defender's Office and, while there, was the representative on the Drug Court

Team." (Id. at 14-15.)



       6The charges docketed in'the years 2009 and 2010 were admitted into Drug Court after
probation/parole violations. Scott further pleaded guilty to the 2012 and 2013 charges, and
those dockets were admitted into Drug Court also. Again, the Drug Court Program is a post-
plea deferred sentencing program. Scott, therefore, was required to plead guilty to gain
admission to the Program. The only remaining charges which had not been previously
addressed were the 2014 dockets.

       'The Drug Court Team,    led by the undersigned, is composed of members of several
different county and court agencies, including an Assistant District Attorney, a Public Defender,
a Drug Court Coordinator, a drug and alcohol treatment provider, a Drug and Alcohol
Commission case manager, and multiple probation officers.

                                                9
         Attorney Grosh testified he met with Scott at the prison on "multiple occasions,"

in   addition to seeing him at the several preliminary hearings on the 2014 dockets.

(N.T., Evidentiary Hearing at 18-19; see also Id. at 10 (Attorney Grosh had "several

meetings" with Scott at LOP)) At those meetings, Attorney Grosh talked to Scott about

the different cases pending before the court, the status of those cases, "his options"

regarding going to trial or entering a plea, "whether or not [they] received any offer and

what it [was] he wanted to do." (Id. at 10-11, 19.) After discussing the case with ADA

Ondechek, Grosh informed Scott that there would be no negotiated guilty plea offer by

the Commonwealth.' (Id. at 11.) He further discussed with Scott his right to go to trial

on the 2014 open charges. (Id.) Although Grosh reviewed the maximums                     for each

charge with Scott, Grosh testified that given the sheer volume of dockets "it was really

almost impossible for [him] to give [Scott] an actual number" of a possible aggregate

sentence. (Id. at 12.) Grosh was able to advise Scott that his hope of less than a five-

year sentence was "really very unrealistic." (Id. at 12-13.)

        Attorney Grosh further testified that he explained to Scott that it was his decision

to plead guilty, both at the preliminary hearing and later during his visits at LCP. (N.T.,

Evidentiary Hearing at 17.) Scott knew he had two options: go to trial or take an open

plea. (Id. at 17.) While Scott "obviously had a choice of going to trial    .   .   .   that was



        'It is Drug Court protocol that if a participant is discharged from the program and does
not graduate there will be no negotiated agreement offered by the Commonwealth at the time of
sentencing. (NJ., Evidentiary Hearing at 15.) Despite this, Attorney Grosh did talk to ADA
Ondechek regarding a possible plea agreement or a sentence of State Intermediate
Punishment (SIP) and was informed that both of those options were "not on the table" because
(1) Scott absconded from his treatment center and picked up the new charges while a
participant in Drug Court, (2) the new 2014 charges were voluminous, and (3) Scott was
ultimately discharged from treatment court. (Id.. at 16-17.)

                                              10
 nothing that he ever had represented that he was interested    in   doing," and, in Attorney

 Grosh's opinion, "it wasn't a very good option for him." (Id. at 17-18.) Attorney Grosh

stated there was "absolutely no question" in his mind that it was Scott's decision to

plead guilty to the 2014 charges. (Id. at 17.)

        Attorney Grosh testified that he reviewed the written guilty plea colloquy with

Scott and assisted him in answering the questions. (N.T., Evidentiary Hearing at 20-21;

see also Commonwealth Ex. 1.) Although there was a two -month delay between when

the colloquy was completed and when the plea hearing ultimately took place, Attorney

Grosh testified that "Scott never wavered on what it [was] he wanted to do, not once."

(Id. at 22.) On that colloquy, Scott indicated the following: he understood he did not

have to plead guilty; he was aware there was no plea agreement; he was not

threatened or forced to plead guilty; it was his decision to plead guilty; he had had

sufficient time to review the colloquy; his counsel explained everything in the form to

him; and he signed the form with a full understanding of his rights and was voluntarily

pleading guilty. (Id. at 22-23; see also Commonwealth Ex. 1.)

       Scott took the stand next and, to an extent, his testimony was consistent with

Attorney Grosh's testimony. Scott conceded that there were at least two separate

preliminary hearings on the 2014 charges during which time he met with Attorney

Grosh,9 in addition to one prison visit in November 2014, when the guilty plea colloquy



       9The record suggests that Scott had six separate preliminary hearings: (1) No. 3573-
2014, on August 1, 2014, with Magisterial District Judge (MDJ) Bruce A. Roth, Esq.; (2) No.
3563-2014, on August 1, 2014 with MDJ John C. Winters; (3) No. 3693-2014, on August 6,
2014 with MDJ Kelly S. Ballentine, Esq.; (4) Nos. 3805-2014, 3799-2014, 3796-2014, and 3795-
2014, on August 14, 2014, with MDJ Mary M. Sponaugle, Esq.; (5) No. 4108-2014, on
September 4, 2014, with MDJ Stuart J. Mylin; and (6) No. 4544-2014 on September 24, 2014,
with MDJ Ballentine.

                                            11
was executed. (N.T., Evidentiary Hearing at 27-29.) Scott testified that during the

 prison visit they discussed his options with respect to the 2014 charges, and further that

his sentencing expectations of a three -and -one -half-to -seven-year sentence were

"unrealistic." (Id. at 29-30.) Scott stated that at that time he asked Attorney Grosh to

go to the Commonwealth and try to get a plea agreement. (Id. at 30.) He further

testified, contrary to Attorney Grosh's testimony, that there was no talk at that time

about contesting the charges and going to trial. (Id. at 30-31.)

        Scott candidly told the PCRA Court that he "was guilty" of the 2014 charges, that

he pleaded guilty because he "knew [hej was guilty" (N.T., Evidentiary Hearing at 31-

32), and that he shared this knowledge of his guilt with his attorney. (Id. at 32-33.)

Scott noted that he had simply not wanted to plead guilty without an agreement with the

Commonwealth on the aggregate sentence. (Id. at 31-32.)

        On cross-examination, Scott acknowledged answering the questions on the

written guilty plea colloquy form and signing the document. (N.T., Evidentiary Hearing

at 33.) On that form, the total maximum possible sentence of 174 years' incarceration

and a potential maximum fine of $430,000.00 were identified, which Scott confirmed.

(Id.)

        Scott testified that between filling out the colloquy form in November 2014 and

the guilty plea hearing in January 2015, he wrote Attorney Grosh multiple times

indicating,   "I   don't think that this should go down like that," and that other options should

be discussed. (N.T., Evidentiary Hearing at 34.) Scott acknowledged never actually

telling his attorney in those communications that he did not want to go through with the



                                                 12
 plea.1° (Id. at 34-35.) When Scott saw Attorney Grosh at his scheduled guilty plea/

sentencing hearing in January, he never told him that he had changed his mind and

that it was not his intention to plead guilty to the 2014 charges. (Id. at 35.) Moreover,

when questioned during the oral guilty plea colloquy, Scott did not tell the Court that he

did not want to plead guilty. (Id. at 36.)

        With respect to the written guilty plea colloquy, Scott testified he was informed

he did not have to plead guilty and that it was his voluntary decision to plead guilty.

(N.T., Evidentiary Hearing at 36.) He further acknowledged that this was with full

knowledge that there was no plea agreement with the Commonwealth. (Id. at 36-37.)

Scott denied being forced to plead guilty, and stated it was his decision to plead guilty

of his own free will. (Id. at 37.) Moreover, between pleading guilty on January 27,

2015, and being sentenced on April 2, 2015, Scott conceded that he never indicated to

his attorney that he wanted to withdraw his guilty plea: (Id. at 38.) Nor did Scott tell

Attorney Grosh or me at the sentencing hearing that he wanted to withdraw his plea.




         wPCRA Counsel introduced "request forme sent from Scott to Attorney Grosh while he
was at LCP. (N.T., Evidentiary Hearing at 4041; Defendant's Ex. 2.) Three of these
documents, dated January 3, 2014, September 28, 2014, and November 13, 2014, preceded
the meeting with Attorney Grosh at LCP on November 25, 2014. (Id. at 42.) In none of these
letters did Scott state that he did not want to plead guilty, although he did express some
uncertainty about taking the plea in his letter of November 13, 2014. (Id. at 43; see Defendant's
Ex. 2, Nov. 13, 2014 Request Form ("[A]re you under the insumption [sic] that I'm taking an
open plea or is there a deal on the table because would like to know so can prepare
                                                    I                     I


myself)) However, counsel then met with Scott less than two weeks later at which time, after
discussing the matter, Scott completed the guilty plea colloquy form. (Id.) There was only one
letter sent by Scott between the time they met at LCP to complete the colloquy form on
November 25, 2014, and the date of the guilty plea hearing on January 27, 2015. That letter is
dated January 13, 2015, and suggests only that Scott "may have" information regarding a
homicide which might "interest some people," and could be a "benefit" to his case. (See
Defendant's Ex. 2, Jan. 13, 2015 Request Form.) There is no mention of the open guilty plea
scheduled for January 27, 2015.

                                               13
       To refute Scott's claims of ineffective assistance of counsel, the Commonwealth

introduced the testimony of Assistant District Attorney Cheryl Ondechek, who serves on

the Drug Court Team. (N.T., Evidentiary Hearing at 46.) ADA Ondechek has been the

representative for the District Attorney's Office since the inception of the treatment court

in 2005. (Id.) She testified   that it has always been her personal policy not to offer   a


plea agreement to any Drug Court participant who has "flunked out" of the program,

particularly when there are    a   large number of charges involved. (Id. at 47.)

       ADA Ondechek had a specific recollection of discussing with Attorney Grosh a

possible plea in this case, and of her final decision that no plea offer would be

forthcoming "under any circumstance," and further that she would be seeking

consecutive sentences for Scott. (N.T., Evidentiary Hearing at 47, 49.) The notes in

her file confirmed that there would not be any volume discount because there were

simply too many charges involved in this case where the participant had received

multiple chances at rehabilitation. (Id. at 47, 48.)

       As noted above, "once the defendant has entered a guilty plea, it is presumed

that he was aware of what he was doing, and the burden of proving involuntariness         is


upon him." Willis, 68 A.3d at 1002. Scott has not carried his burden in this case.

       I   begin my analysis as to the voluntary, knowing and intelligent nature of

Scott's plea by examining the totality of the circumstances surrounding the plea. The

record establishes that a lengthy and thorough guilty plea colloquy was conducted.

Scott was advised of the charges against him and the elements of those offenses as

defined by the Crimes Code and the Pennsylvania Standard Jury Instructions (Criminal)

were explained to him. (N.T., Guilty Plea at 6-9.) Scott was also advised that by

                                                14
 pleading guilty he was waiving his rights to a jury trial, the presumption of innocence,

 and other relevant attributes of procedural due process. (Id. at 5.) He acknowledged

 that he understood that he did not have to plead guilty, that he was presumed innocent

 until proven guilty, that he had the right to a jury trial, and that if he went to trial the

 Commonwealth must prove all of the elements of the charges beyond                 a   reasonable

 doubt. (Id.)

        The maximum sentences and sentencing guidelines for each charge were also

reviewed with Scott during the colloquy. (N.T., Guilty Plea 9-12.) Scott stated that he

understood that the maximum sentence, if all charges were sentenced consecutively,

would be 174 years        in   jail and a fine of $430,000.00. (Id. at 12.) Scott further

acknowledged that he was entering an open or straight plea, which he understood to

mean that there was no agreement between Scott, his attorney, the Commonwealth

and the Court as to the sentence to be imposed. (Id. at 14.)

        In addition to the colloquy in open court,       I   reviewed with Scott the 7 -page, 77-

question written guilty plea "long form" completed by defense counsel. (N.T., Guilty

Plea at 16.) In this document, Scott manifested his understanding of the offenses

against him, the maximum sentences and the procedural due process rights waived by

a guilty plea. (Id.) He indicated that he reviewed the colloquy form with his attorney

and signed it. (Id.) Scott had no questions of his attorney or of the Court regarding the

form. (Id.)

       Lastly,   I   also reviewed the factual bases of the plea, as summarized by ADA

Ondechek. (N.T., Guilty Plea at 16-24.) Scott admitted to the facts recited by the



                                                   15
prosecutor which formed the bases for the charges (Id. at 17-24); thus, defeating   a


claim of innocence.

       Based upon the representations by Scott, his attorney and the Commonwealth,

the guilty plea tendered by Scott was accepted. (N.T., Guilty Plea at 25.) On review,

considering all the circumstances attendant to the plea, including the adequacy of the

plea colloquy, and Scott's responses therein, and the representations by defense

counsel, the guilty plea was knowing, voluntary and intelligent, and was properly

accepted.

       Scott, however, claims that his guilty plea is nonetheless invalid based on the

ineffective assistance of counsel. Specifically, Scott now contends that, despite what

was said during the oral colloquy and what was specifically spelled out in the written

colloquy, it was not his intention to plead guilty and that counsel unlawfully induced him

to plead guilty by not procuring a plea agreement from the Commonwealth, and by

failing to advise him of other options besides pleading guilty.

       Scott testified at the PCRA Hearing that he was guilty of the 2014 charges, that

he wanted to plead guilty to the charges, and that he ultimately did plead guilty because

he was guilty. (N.T., Evidentiary Hearing at 31-32.) Only he now claims he did not

want to plead guilty without an agreement from the Commonwealth. (Id.) Scott stated

he asked Attorney Grosh to discuss a possible deal with the Commonwealth (Id. at 30),

and ADA Ondechek confirmed that a conversation with Attorney Grosh about a plea

agreement took place. (Id. at 47.) However, there was no deal. The Commonwealth

was opposed to any agreement on the 2014 charges because Scott had been

discharged from Drug Court, and because of the sheer volume of crimes he committed

                                            16
while participating in the treatment court. (Id.) Thus, although Scott wanted a plea

agreement on his charges, that was not an option. And Attorney Grosh told Scott that

there was no plea agreement option. (Id. at 11.)

       Attorney Grosh testified that he discussed with Scott his other option of going to

trial. (N.T., Evidentiary Hearing at 17-18) However, Scott never expressed an interest

in doing so. (Id.) Nor did Scott testify at the PCRA Hearing that had he been informed

of his right to trial he would have exercised that right. To the contrary, Scott testified

quite candidly that he was guilty of the 2014 charges and that he wanted to enter a

plea; hence, not go to trial.

       At the plea hearing, Scott informed the Court that it was his decision to waive a

jury trial and plead guilty, and he further indicated on the written colloquy form that no

promises, threats or guarantees had been made to or against him to force him to plead

guilty. (N.T., Guilty Plea at 5; Guilty Plea Colloquy at   cfnj 49-52.)   Scott also conceded at

the time of this plea that he had spent sufficient time with counsel and was satisfied

with his representation. (N.T., Evidentiary Hearing at 37; Guilty Plea Colloquy at       ir( 76-

77:) Thus, the only evidence suggesting that Scott's guilty plea was induced by

counsel's alleged lack of attention and failure to inform Scott of other options to

pleading guilty is Scott's proffered testimony, which directly contradicts his own

statements made during the oral plea colloquy and on the written colloquy.

       The longstanding rule of Pennsylvania law is that a defendant may
       not challenge his guilty plea by asserting that he lied while under
       oath, even if he avers that counsel induced the lies. .. A person
                                                                    .



       who elects to plead guilty is bound by the statements he makes in
       open court while under oath and he may not later assert grounds
       for withdrawing the plea which contradict the statements he made
       at his plea colloquy.

                                             17
        A criminal defendant who elects to plead guilty has a duty to answer
        questions truthfully. We [cannot] permit a defendant to postpone
        the final disposition of his case by lying to the court and later alleging
        that his lies were induced by the prompting of counsel....

Commonwealth v, Pollard, 832 A.2d 517, 523-24 (Pa. Super. 2003) (citations

omitted). As Scott's current claims are at odds with the testimony he provided at his

guilty plea and are simply not credible," they must be rejected.

        Finally, Scott has failed to establish the prejudice prong of the ineffectiveness

test. Given the evidence in this case, Scott cannot establish that there is a reasonable

probability that the outcome of his case would have been different but for counsel's

alleged ineffectiveness in failing to devote sufficient interest in his case, and in failing to

advise him of other options besides pleading guilty. See Chmiel, 612 Pa. at 362, 30

A.3d at 1127-28. For had Scott proceeded to trial, there was overwhelming evidence to

support convictions on the multiple dockets, including photo and video surveillance from

various retail locations (Weis Markets, Walmart, Giant, and CVS) (see N.T., Guilty Plea

at 17-24   ), a   positive identification of Scott by a theft victim (Id. at 19), an apprehension

of Scott by-Boscov's loss prevention officer while in the act of committing a retail theft

(Id. at 20), and finally a confession by Scott of illegal purchases at Wawa and Weis

using stolen credit cards. (Id. at 22-23.) There was no lack of evidence linking Scott to

the crimes. Following his conviction, Scott would have received the same sentence, or

perhaps even a greater sentence. Because the outcome of the proceedings would


       "The Commonwealth asks that I take judicial notice that all of the 2014 dockets involved
in this PCRA proceeding include crimes of dishonesty. As such, it argues that Scott, "who is
practiced in the art of deception, is not credible in his present claims." (See Commonwealth's
Brief at 10.) I concur.

                                                 18
have been no different, Scoff fails to meet the prejudice prong of the ineffectiveness

test. Accordingly, Scott's PCRA claims lack merit.


IV.    Conclusion


       For the reasons set forth above, Scott's amended petition for post conviction

collateral relief must be denied.

      Accordingly,   I   enter the following:




                                                19
   Iti THE C URT OF CORI ON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                                           CRI        MIAL

COMMONWEALTH OF PENNSYLVANIA                      :   Nos. 0295-2009, 4636-2009,    0734-2010,
                                                           0736-2010, 0739-2010,    0752-2010,
                                                           5578-2012, 1859-2013,    2081-2013,
                         v.                                2083-2013, 2085-2013,    2088-2013,
                                                           2229-2013, 3563-2014,    3573-2014,
                                                           3693-2014, 3795-2014,    3796-2014,
                                                           3799-2014, 3805-2014,    4108-2014
      RONALD ANDREW SCOTT, JR.                             4544-2014


                                             ORDER

       AND NOW, this 20th day of March, 2017, upon consideration of Ronald Andrew

Scott's amended petition for post conviction collateral relief, the briefs filed by the parties,

and after a hearing in this matter, it is hereby ORDERED that said amended petition is

DENIED.

       Pursuant to Pa. R.Crim.P. 908(E), this Court advises Scott that he has the right to

appeal from this Order. Scott shall have 30 days from the date of this final Order to

appeal to the Superior Court of Pennsylvania. Failure to appeal within 30 days will result

in the loss of appellate rights.

       It is   further ORDERED that Scott shall have the right, if indigent, to appeal in forma

pauperis and to proceed with assigned counsel as provided        in   Pa.R.Crim.P. 122.




Copies to:       James M. Reeder, Assistant District Attorney
                 Vincent J. Quinn, Esquire
                                CERTIFICATE OF SERVICE


        I   HEREBY CERTIFY that        I   have this day served a true and correct copy of the

foregoing Motion to Withdraw as Counsel upon the persons set forth below and in the

manner indicated:

        By First Class Mail, Postage Pre -Paid:

                Craig Stedman, Esquire
                Office of the District Attorney
                Lancaster County Courthouse
                50 North Duke Street
                P.O. Box 83480
                Lancaster, PA 17608-3480


                Ronald A. Scott, Jr.
               #LZ 4590
               SCI-Smithfield
                P.O. Box 999
                Huntingdon, PA 16652




                                       EAGER, STENGEL, QUINN, SOFILKA & BABIC




Date:                                           By:     Left/
                                                        incent J. Quinn
                                                      Attorney for Petitio er
                                                      Atty. I.D. No. 261 3
                                                      1347 Fruitville Pike
                                                      Lancaster, PA 17601
                                                      (717) 290-7971